IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

Plaintiff,
V.

MICHAEL T. DAVIS, Cr. ID. No. 1802003516

4 44 4a a

Defendant.

Submitted: October 10, 2020
Decided: November 4, 2020

Upon Commissioner’s Report and Recommendation
That Defendant’s Motion for Postconviction Relief
Should Be Denied
ADOPTED
ORDER
This 4th day of November, 2020, the Court has considered the
Commissioner’s Report and Recommendation, Defendant’s Motion for
Postconviction Relief, and the relevant proceedings below.!
On February 6, 2018, Defendant’s car was stopped by Detective Patrick

McAndrew of the Delaware State Police. Detective McAndrew observed that the

window tint on Defendants car was so dark he could not discern how many

 

' Defendant did not file any objection to the Commissioner’s Report and Recommendation.
2
DJ. 14.
occupants were in the car.> This observation prompted the stop.* After approaching
the car, Detective McAndrew smelled marijuana and saw small pieces of marijuana
on the floor of the car.° Detective McAndrew additionally noticed a low profile
police headlight on the front windshield.® These observations led police to search
Defendant’s car.’ The search uncovered a fully loaded .40 caliber pistol and eleven
(11) rounds of ammunition.®

In connection with the stop and search, Defendant was arrested and charged
with: (i) Possession of a Firearm by a Person Prohibited; (ii) Possession of
Ammunition by a Person Prohibited; (iii) Carrying a Concealed Deadly Weapon;
(iv) Resisting Arrest; and (v) Second Degree Assault.? Defendant’s counsel filed a
Motion to Suppress the evidence, arguing that Detective McAndrew did not have
the requisite reasonable, articulable suspicion of criminal activity necessary to
justify the stop and search.’? Defendant argued in the alternative that even if the stop
was proper, the scent and evidence of marijuana were insufficient to support a

suspicion that Defendant possessed any more than a personal use quantity.'' On

 

3 Id.

4 Id.

> DA. 16.

6 Td. at 2.
LD. 16.

8 Td.

° LD. 7.

10 Tq. at 2.
"Yq. at 2-3.
August 9, 2018, before the hearing for the Motion to Suppress was scheduled to take
place, Defendant pled guilty to one count of Possession of a Firearm by a Person
Prohibited.!? The remaining charges were nolle prossed."3
On July 29, 2020, Defendant filed a motion for post-conviction relief
arguing that his counsel was ineffective.'* The motion was assigned to a Superior
Court Commissioner pursuant to 10 Del. C. § 512(b) and Superior Court Criminal
Procedure Rule 62. The Commissioner summarized Defendant’s arguments as
follows:
(1) Defense counsel failed to thoroughly investigate allegations
against the Defendant such as police reports and statements from
the three other officers present at the scene other than [Detective
McAndrew]; (2) Defense counsel failed to review the testimony
of key witnesses and review the necessary reports and available
documents; (3) Defense counsel failed to move forward with the
Motion to Suppress but rather persuaded Defendant to accept the
plea bargain; and (4) Due to these alleged deficiencies by defense
counsel, Defendant would have obtained a favorable result in a
suppression hearing and/or trial.!>
In order to succeed on a claim of ineffective assistance of counsel, a

defendant must show that (1) counsel’s performance was deficient, 7.e., that it fell

below “an objective standard of reasonableness,” and (2) counsel’s deficient

 

12 T)1. 30.

13 Td.

M411. 25.

'> Comm’r Report of Sept. 30, 2020, at 5.
performance prejudiced the defendant.'® After careful analysis, the Commissioner
found that Defendant was unable to meet the first prong of the test.'? The Court
agrees. Defense counsel’s recommendation that Defendant accept the plea bargain
offered by the State was reasonable given the severe penalty Defendant would
have faced if convicted of all charges. Additionally, there is no clear showing that
Defendant’s Motion to Suppress would have been granted, especially considering
the case authority cited by the Commissioner.'® Further, defense counsel was not
required to complete in-depth discovery prior to the time of the hearing for the
Motion to Suppress because that motion would have been case dispositive if
granted. Finally, the execution of the Truth in Sentencing Guilty Plea form and
plea colloquy show that Defendant entered his guilty plea knowingly, voluntarily,
and intelligently.'?

The Court holds that the Commissioner’s Report and Recommendation
dated September 30, 2020 should be adopted for the reasons set forth therein. The
Commissioner’s findings are not clearly erroneous, are not contrary to law, and are

not an abuse of discretion.°

 

'6 Strickland v. Washington, 466 U.S. 668 (1984).
'7 Comm’r Report at 9-12.

'8 Comm’r Report at 11.

DJ. 20.

20 Super. Ct. Crim. R. 62(a)(4)(iv).
THEREFORE, after a careful de novo review of the record in this action,
the Court hereby adopts the Commissioner’s Report and Recommendation in
its entirety. Defendant’s Motion for Postconviction Relief is hereby DENIED.

IT ISSO ORDERED.

 

The Honorable Mary M. Johnston